LINDE, J.,
dissenting.
The key sentence of ORS 136.617, quoted in the Court’s Memorandum Opinion, states that the trial court *46“shall order the witness to testify regarding the subject matter under inquiry upon such showing of reasonable cause or shall order the production of evidence upon a finding that no privilege protects the evidence sought, unless the court finds that to do so would be clearly contrary to the public interest.” The statute plainly makes the trial court’s duty to order a witness to testify dependent upon “a finding that no privilege protects the evidence sought,” and only thereafter subject to the “public interest” exception. If there is any doubt that the phrase “upon a finding that no privilege protects the evidence sought” modifies the entire preceding provision, for an order to testify as well as for an order for the production of evidence, the doubt is disspelled by ORS 136.619, also cited in the Memorandum Opinion. For that section becomes operative when a witness complies with the court’s order “if but for ORS 136.617 the witness would have been privileged to withhold the answer given or the evidence produced,” in other words, when the trial court later is found to have erred in making the finding that there was no privilege protecting the witness.
Thus it seems clear to me, at least in this hurried ex parte proceeding without the benefit of arguments by opposing parties, that the respondent circuit judge had no. duty to order the witness to testify unless the judge first found “that no privilege protects the evidence sought.” The petition for the writ of mandamus does not allege that the respondent made such a finding, nor that he had an incontestible obligation to make such a finding as a matter of law. The petition simply omits this- statutory requirement. There is therefore no legal basis for this hasty issuance of a peremptory writ of mandamus.